Citation Nr: 1036127	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-09 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a chronic lung 
disability, to include pneumothorax.  

2.  Whether new and material evidence has been received to reopen 
claims for entitlement to service connection for neck, back, left 
shoulder, and headache disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of August 
2007 which denied service connection for a left lung condition.  
Subsequently, the RO recharacterized the issue as whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for pneumothorax, claimed as a 
lung condition.  Because, however, the Veteran's current claim is 
not limited solely to pneumothorax, but other lung conditions as 
well, the issue has been rephrased as stated on the title page of 
this decision.

As discussed below, a notice of disagreement was received 
concerning the issues of whether new and material evidence has 
been received to reopen claims for entitlement to service 
connection for neck, back, left shoulder, and headache 
disabilities.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


FINDING OF FACT

Evidence received since the March 1974 Board decision denying 
service connection for pneumothorax is so significant that it 
must be considered in order to fairly evaluate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim 
for service connection for a left lung disability, to include 
pneumothorax.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the purpose of addressing whether new and material evidence 
has been received to reopen a claim for service connection in 
this case, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Service connection for pneumothorax was denied by the Board in a 
decision dated in March 1974.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002.  If, however, new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened, and if so reopened, the 
claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; 
Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991). 

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Evidence of record at the time of the 1974 Board decision 
included service treatment records which showed that the Veteran 
sustained injuries in a jeep accident in May 1948.  He was 
hospitalized from April to June 1948 for treatment of his 
injuries, and on one occasion reported having spit up blood.  As 
a result, sputum tests were conducted, which were negative for 
pulmonary tuberculosis.  
Service treatment records show that the Veteran was injured in a 
jeep accident in April 1948.  On the 10th day of his 
hospitalization, he said he had coughed blood, and the doctor 
wrote that sputums were ordered.  Laboratory studies show that 
sputum tests over the next three days were negative for pulmonary 
tuberculosis.  According to a radiology report, dated May 18, 
1948, a chest X-ray was obtained due to "chronic bronchitis."  
The chest X-ray was negative.  The progress notes do not explain 
the report of chronic bronchitis.  On May 14, he was noted to be 
improving steadily; on May 18, the chest X-ray was requested; and 
on May 20, it was noted that he would be discharged.  At 
discharge, he was diagnosed as having subacromial bursitis, with 
no mention of a lung or chest condition.  

In September 1948, the Veteran was hospitalized for a sore 
throat.  His previous medical history noted that he had been in a 
jeep accident in 1948, had dislocated his shoulder in March 1948, 
and was "otherwise negative."  In the course of evaluation, a 
chest X-ray was taken which was negative.  He was found to have a 
severe hookworm infection.  

After service, the Veteran filed a claim for compensation in 
November 1962; he said that he vomited blood at the time of his 
in-service motor vehicle accident.  On a VA examination in April 
1963, however, no pertinent complaints or abnormal findings were 
reported, and a chest X-ray was normal.  

Also of record was a letter from Philippine General Hospital, 
confirming that he Veteran had been hospitalized in that facility 
from December 1970 to February 1971 for old left pneumo-
hemothorax, and empyema thoracis, post stab wound.  He underwent 
posterior tube thoracostomy, exploratory laparotomy, and 
decortication.    

Lay affidavits signed in December 1972 from fellow servicemen 
attest to the affiants having observed the Veteran in the 
hospital after his injuries.  In addition, one of the affiants 
stated that he had arrived at the scene of the accident, finding 
the Veteran lying on the road unconscious with blood coming out 
of his mouth.  

Based on this evidence, the Board denied the claim on the basis 
that the conditions treated in 1970 and 1971 were not related to 
the injuries sustained in service; in particular, there was no 
service treatment records of a chest injury with which 
pneumohemothorax might be associated.  

Evidence received since then includes a VA examination in January 
1992, which shows that the Veteran was diagnosed as having 
residual stab wound scarring; post thoracostomy and resection of 
the left 6th rib; and pulmonary infiltrates in the left upper 
lobe with residuals of pleural disease of the left lower chest of 
unknown etiology. 

Also received since the prior decision are several statements 
from the Veteran.  In a March 2007 statement, the Veteran said 
that in the motor vehicle accident, he had been thrown from the 
jeep onto the concrete pavement, causing him to vomit blood.  He 
feels that therefore, his chronic disease of the left lung was 
the result of the vehicle accident.  He states that the surgery 
in 1970 and 1971 was also related to this in-service injury.  He 
points out that the doctor said the condition was old.  He states 
that the doctor at the time of the surgery discovered that his 
left lung had shrunk and was no longer functioning, and they said 
that the disease was old.  

In June 2007, he said that he had not been hospitalized or 
consulted any doctors since his surgery.  

In September 2007, he said that at the time of his accident, he 
vomited blood, and that ever since, he still spit clotted blood 
every time he coughed, and had chest pain as well.  He also 
stated that sometimes he has difficult breathing.  

In October 2007, he said that after his discharge from service, 
his symptoms led to asthma, and his parents would call a doctor 
to their home to treat the condition.  At an informal conference 
in November 2007, the Veteran said that he had had no treatment 
for a lung condition after service except for the 1971 surgery.  

The new evidence shows a diagnosis of pulmonary infiltrates in 
the left upper lobe with residuals of pleural disease of the left 
lower chest of unknown etiology in 1992.  Evidence received since 
then includes the Veteran's statements, which, in sum, contend 
that he has been suffering from respiratory problems since the 
inservice injury including spitting up blood, shortness of 
breath, and asthma.  This medical evidence of a disability of 
unexplained etiology, together with lay evidence of continuity of 
respiratory symptoms since service, was not of record at the time 
of the prior decision.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
presents a reasonable possibility of substantiating the claim.  
In this regard, evidence is presumed credible for the sole 
purpose of determining whether the case should be reopened; 
determinations of credibility and weight are made after the claim 
is reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).  Hence, 
the claim is reopened with the submission of new and material 
evidence, and VA must review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.  


ORDER

New and material evidence to reopen the claim for service 
connection for a lung condition, to include pneumothorax, has 
been received; to that extent only, the appeal is granted.


REMAND

As noted above, the Veteran's claim of entitlement to service 
connection for a chronic lung disease, including pneumothorax, is 
reopened.  The Board finds that additional development is 
necessary before this reopened claim can be adjudicated on the 
merits.  His representative has pointed to the in-service 
diagnosis of chronic bronchitis, and requested that the Veteran 
should be scheduled for an examination to determine whether he 
has a current lung condition related to service.  In view of the 
diagnosis of chronic bronchitis, the Veteran's lay evidence of 
continuity of symptomatology, and the 1992 VA examination showing 
a lung condition to be present, the Veteran should be scheduled 
for VA examination to determine whether he currently has a 
chronic lung condition, and, if so, the current nature and 
etiology of his condition should be determined.  

In addition, in a May 2007 rating decision, the RO denied the 
Veteran's application to reopen previously denied claims for, in 
pertinent part, service connection for neck, back, headache, and 
left shoulder disabilities.  In several written statements 
submitted in the course of the development of the certified 
issue, the Veteran presented contentions concerning these 
additional issues.  He did not, however, expressly disagree with 
the May 2007 rating decision.  In response to an April 2008 
letter from the Veteran specifically mentioning those conditions, 
the RO informed the Veteran, in June 2008, that the last prior 
decision addressing those issues was not yet final, and that he 
could initiate an appeal by filing a notice of disagreement.  In 
a letter postmarked in June 2008 the Veteran stated that he could 
not agree with the denial of his claim.  Although the RO's letter 
and the Veteran's response were, in fact, more than one year 
after the May 2007 rating decision and notification thereof, his 
April 2008 letter was within a year of that rating decision, and 
is sufficient to meet the criteria for a notice of disagreement, 
when considered together with his later clarifying statement.  
Where an NOD has been filed with regard to an issue, and an SOC 
has not been issued, the appropriate Board action is to remand 
the issue to the RO for issuance of an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has a 
chronic lung condition, including 
pneumothorax, which is related to service, in 
particular, to the motor vehicle accident in 
April 1948 (see radiology consult request 
dated May 18, 1948, showing diagnosis of 
chronic bronchitis).  The entire claims 
folder and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner should provide a 
diagnosis for all lung/pulmonary conditions 
currently present, as well as an opinion as 
to whether it is at least as likely as not 
that any such conditions had their onset 
during service, were caused by the motor 
vehicle accident, or were otherwise related 
to service.  

2.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the reopened claim for 
service connection for a lung disability, to 
include pneumothorax.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

3.  Furnish the veteran and his 
representative with an SOC with regard to the 
issue of whether new and material evidence 
has been received to reopen claims for 
entitlement to service connection for a back 
disability, a neck disability, a left 
shoulder disability, and headaches, denied by 
the RO in May 2007.  The veteran and his 
representative should also be informed of his 
appeal rights and of the actions necessary to 
perfect an appeal on these additional issues.  
These issues should only be returned to the 
Board if the appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


